




[apollo.jpg]                            
Apollo Management Holdings, L.P.
9 West 57th Street
New York, NY 10019



March 19, 2014
Personal and Confidential
Marc A. Spilker
[Address on file with the Company]


Re: Transition Agreement


Dear Marc:


This letter will confirm the following mutually agreed terms in connection with
your separation of employment from Apollo Management Holdings, L.P. (the
“Company”). The Company and you agree that this letter (this “Agreement”)
represents the full and complete agreement concerning your transition of duties
and termination of employment with the Company and its affiliates. Capitalized
terms used but not defined herein shall have the meanings ascribed to them in
your employment letter agreement with the Company dated November 24, 2010 (the
“Letter Agreement”).
1.
Termination and Transition Period. Your service as President and as a non-voting
member of the Executive Committee shall cease on March 19, 2014 (the “Transition
Date”) and your employment with the Company shall cease as of the close of
business on May 19, 2014 (the “Employment Termination Date”). During the period
beginning on the Transition Date and ending on the Employment Termination Date,
you shall have the title of Senior Advisor and shall cooperate with the Company
to transition your duties and provide advice and perform such other duties
consistent with a Senior Advisor position as the Company may from time to time
reasonably request. From the day after the Employment Termination Date until
December 31, 2014 (the “Service End Date”), you shall continue to be a Senior
Advisor and shall continue to cooperate with the Company to transition your
duties and, to the extent mutually agreed with the Company, you shall provide
advice and perform such other duties as the Company may from time to time
request. During the period from the Transition Date until December 31, 2014 (the
“Transition Period”), you shall be provided with an office at the Company’s
midtown Manhattan offices, and your current administrative assistant shall
continue to be assigned to you. Your Base Salary shall be at the rate of
$166,667.67 per month (paid pursuant to regular company payroll practices and to
proration for any partial month) until the Employment Termination Date. Your
rights to Base Salary shall terminate on the Employment Termination Date. Sixty
days after the Employment Termination Date (the “Final Payment Date”), provided
that as of such date you have complied with your obligations under Section 4
regarding solicitation, competition and confidentiality and with your
obligations under Sections 6 and 7, and that you have made the FICA Payment (as
defined below), you shall be paid, in a lump sum, a one-time payment of
$950,000.00 (the “Final Payment”). The Company may terminate your employment or
your advisory services for Cause or by reason of your death or Disability (as
such terms are defined in the Letter Agreement) during the Transition Period,
provided that such termination shall not affect your rights to receive the Base
Salary until the Employment Termination Date and the Lump Sum Payment, or
otherwise adversely affect your rights to the Option and the RSUs described in
Section 2 (which shall vest as of March 19, 2014, upon the expiration, without
your having revoked this Agreement, of the seven-day revocation period). This
Agreement shall not prevent you from providing services to any other entity so
long as you abide by your obligations hereunder and you are not otherwise
violating Section 4. You agree that if you resign for any reason prior to the
Employment Termination Date, you shall cease to be entitled to the continuing
payment of the Base Salary and to payment of the Final Payment. If you provide
services for another person or entity in violation of Section 4 prior to the
Final Payment Date, the Final Payment (and, if prior to the Employment
Termination Date, the Base Salary, to the extent not yet paid), shall not be
payable, and you shall no longer be entitled to an office and secretarial
support. You will not be entitled to employee benefits following the Employment
Termination Date and you will not earn any vacation time following the





--------------------------------------------------------------------------------




Transition Date. You acknowledge and agree that other than for payment of base
salary earned during the payroll period that includes the Transition Date (which
payment shall be made in the ordinary course), you have not accrued any right to
compensation for unpaid salary, bonus, severance, incentive or performance pay
or accrued or unused vacation time or vacation pay. You further acknowledge and
agree that other than for payments of Base Salary to be earned after the date
hereof, the Final Payment, and the vesting of Option Shares and RSU Shares
pursuant to Section 2 (subject, in each case, to the terms and conditions
applicable to such payments and additional vesting), you shall have no right to
any compensation for unpaid salary, bonus, severance, incentive or performance
pay or accrued or unused vacation time or vacation pay. Amounts payable
hereunder shall be subject to applicable tax withholding. You hereby waive any
rights you would have had after the Employment Termination Date to participate
in employee benefit plans or programs of the Company and its affiliates
thereafter had you remained an employee of the Company after the Employment
Termination Date. Your existing rights with respect to director and officer
liability insurance shall continue in effect until the Employment Termination
Date (other than continuing “tail” coverage that may be provided under such
policies, if any), subject to any changes to such insurance policies that apply
to covered persons under those policies generally from time to time, and your
rights to indemnification shall continue in effect with respect to your actions
or inactions as Senior Advisor until the Service End Date.


2.
Incentive Awards. Pursuant to the terms of the Restricted Share Unit Award
Agreement dated as of December 2, 2010 (the “RSU Award Agreement”), 625,000 of
your unvested RSUs shall be forfeited as of the Transition Date and the
remaining 625,000 RSUs (as defined in the RSU Award Agreement) that are
outstanding under the RSU Award Agreement will vest as of the Transition Date,
with such vesting subject to your execution and non-revocation (during the
seven-day revocation period) of this Agreement. Any RSUs that vest as of, or
vested prior to, the Transition Date shall subsist in accordance with the terms
of the RSU Award Agreement and the Apollo Global Management, LLC 2007 Omnibus
Equity Incentive Plan (the “Plan”). For purposes of clarity, upon such vesting
of RSUs as of the Transition Date (subject to and conditioned upon your
execution and non-revocation (during the seven-day revocation period) of this
Agreement), the schedule of Issuance Dates on Exhibit B to the RSU Award
Agreement shall be interpreted, in accordance with its terms, as if the
September 30, 2016 and December 31, 2016 Issuance Dates were omitted and only
125,000 RSU Shares were issuable on June 30, 2016, consistent with our email
correspondence of even date herewith. Within three business days after the
effective date of this Agreement in accordance with clause (ix) of Section 18,
you shall present a check to the Company for immediately available funds in the
amount of the aggregate FICA tax due from you in respect of RSUs that vest as of
the Transition Date, based on the closing price of a Class A share on the date
on which this Agreement becomes effective in accordance with clause (ix) of
Section 18, which amount due shall be communicated to you by the Company (the
“FICA Payment”) prior to such payment date. Pursuant to the terms of your
Non-Qualified Stock Option Agreement pursuant to the Plan dated as of December
2, 2010 (the “Option Agreement”), 1,250,000 of the unvested Option Shares
subject to the Option (as such terms are defined in the Option Agreement) shall
be forfeited as of the Transition Date and the remaining 1,250,000 Option Shares
that are outstanding under the Option Award Agreement will vest as of the
Transition Date, with such vesting subject to the effectiveness of this
Agreement. Any Option Shares that vest as of, or vested prior to, the Transition
Date shall subsist in accordance with the terms of the Option Agreement and the
Plan. You agree at all times prior to August 19, 2014 (or until such later date
that you possess material non-public information concerning Apollo Global
Management, LLC (“AGM”) or any of its affiliates), not to sell or otherwise
dispose of any Option Shares or RSU Shares outside a window period during which
AGM personnel are generally permitted to sell AGM Class A shares other than (i)
pursuant to net share settlement to cover payment of Option exercise price, or
(ii) if permitted by Apollo after the date hereof in accordance with the Option
Agreement or RSU Award Agreement, as applicable, share withholding to cover
applicable taxes. The Share Ownership Policy dated effective May 5, 2013 shall
continue to apply to you until 90 days after the Employment Termination Date in
accordance with its terms, based on your employment status from time to time as
set forth in this Agreement, and the Company acknowledges that your status
commencing March 20, 2014 will be that of “Other Employee,” which shall require
you to retain 35% of Net Shares (as such term is used in the Share Ownership
Policy) during the application of the Share Ownership Policy as described above.

3.
Compliance. Payment of the Base Salary from the Transition Date until the
Employment Termination Date, payment of the Final Payment, and vesting of the
Option Shares and RSU Shares that vest as of the Transition





--------------------------------------------------------------------------------




Date pursuant to Section 2, are all contingent upon your execution and
non-revocation (during the seven-day revocation period) of this Agreement. You
acknowledge that you were given 21 days to consider your rights and obligations
under this Agreement and to consult with an attorney about both, and that you
elected to waive such rights. You agree to continue to comply, until the
Employment Termination Date, with Apollo’s Code of Ethics, Code of Business
Conduct and Ethics, Supervisory Procedures Manual, Employee Handbook, AGM
Insider Trading Policy and other compliance policies, in each case in all
material respects and to the extent applicable to you in accordance with their
terms of general applicability as in effect from time to time based on your
employment status as a Senior Advisor during such period as set forth in this
Agreement (it being acknowledged that any modifications to the codes, manuals,
handbooks and policies in effect on the date of this Agreement shall apply to
you only to the extent such modified versions have been made available to you).
For periods from the day after the Employment Termination Date, the
applicability of the above-mentioned policies will be established and agreed to
by you and the Company’s Chief Legal Officer.


4.
Ongoing Restrictions. You acknowledge and agree that you will continue to abide
by and comply with the covenants set forth in the paragraphs of the Letter
Agreement titled “No Solicitation or Competition,” “Subsequent Engagement,”
“Remedies/Severability” (with the last sentence of such paragraph interpreted to
include the obligations referenced in Section 17 of this Agreement) and, to the
extent applicable, “Confidentiality,” and those set forth in Exhibit B to the
RSU Award Agreement and Exhibit B to the Option Agreement, all of which remain
in full force and effect as if reprinted herein. Any time periods with respect
to restrictive covenants contained in the Letter Agreement that commence on the
Notice Date (as such term is used in the Letter Agreement) shall commence on the
Transition Date or, if later, the date of execution of this Agreement. You
acknowledge that your confidentiality obligations require you not to disclose or
use at any time, either prior to the Service End Date or thereafter, any
Confidential Information (as defined in the Letter Agreement), which includes,
among other things, business and personnel information of the Company and its
affiliates; provided, that such confidentiality provisions shall not prevent you
from disclosing or using information (i) which is now known or hereafter becomes
available to the general public through non-confidential sources, (ii) if such
disclosure or use is directly related to and required by the good faith
performance of your duties hereunder, (iii) if such disclosure or use is
required to be made by law or by any court, arbitrator or administrative or
legislative body (including any committee thereof) with apparent jurisdiction to
order the person to disclose or make accessible such information) or (iv) which
is reasonably necessary in connection with any litigation, arbitration or
mediation involving the Letter Agreement or this Agreement; provided, in each
case, that you shall provide ten (10) days’ prior written notice, if
practicable, to the Company of such disclosure so that the Company may seek a
protective order or similar remedy; and provided, further, that, in either case
set forth above, you inform the recipients that such information or
communication is confidential in nature. Notwithstanding the foregoing, you are
not prohibited from soliciting and hiring your current administrative assistant
at any time following the Transition Date.



5.
Employee Benefits.

(i)
Your employee benefits will terminate on the Employment Termination Date.



(ii)
Following the termination of your employee benefits, you will be eligible to
continue your health care coverage pursuant to the provisions of the
Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”), as amended, and the
requirements and limitations thereof. If you elect continued coverage under
COBRA, you will be required to pay 102% of the monthly premium. You will receive
information about continuing your health coverage under COBRA in a later
mailing, including a form by which you may elect continued coverage.



6.
Release. In consideration for the payments, benefits and other promises and
covenants set forth herein, you voluntarily, knowingly and willingly release and
forever discharge the Company, its subsidiaries, affiliates and parents,
together with each of those entities’ respective officers, directors,
shareholders, employees, agents, fiduciaries and administrators, each in their
capacities as such (collectively, the “Releasees”), from any and all claims and
rights of any nature whatsoever which you now have or in the future may have
against them, whether known or unknown, suspected or unsuspected, based on
events occurring on or prior to the date of





--------------------------------------------------------------------------------




execution of this Agreement. This release includes, but is not limited to, any
rights or claims relating in any way to your employment relationship with the
Company or any of the other Releasees or the termination thereof, any contract
claims (express or implied, written or oral), or any rights or claims under any
statute, including, without limitation, the Americans with Disabilities Act, the
Age Discrimination in Employment Act, the Older Workers’ Benefit Protection Act,
the Rehabilitation Act of 1973 (including Section 504 thereof), Title VII of the
1964 Civil Rights Act, the Civil Rights Act of 1866 (42 U.S.C. § 1981), the
Civil Rights Act of 1991, the Equal Pay Act, the National Labor Relations Act,
the Worker Adjustment and Retraining Notification Act, the New York State Human
Rights Law, the New York City Human Rights Law, the Employee Retirement Income
Security Act of 1974, the Family Medical Leave Act, the Lilly Ledbetter Fair Pay
Act, and the Genetic Information Non-Discrimination Act, all as amended, and any
other federal, state or local law. This release specifically includes, but is
not limited to, any claims based upon the right to the payment of wages,
bonuses, equity awards, carried interest, incentive and performance
compensation, vacation, pension benefits, 401(k) Plan benefits, equity-based
benefits or any other employee benefits, or any other rights arising under
federal, state or local laws prohibiting discrimination and/or harassment on the
basis of race, color, age, religion, sexual orientation, religious creed, sex,
national origin, ancestry, alienage, citizenship, nationality, mental or
physical disability, denial of family and medical care leave, medical condition
(including cancer and genetic characteristics), marital status, military status,
gender identity, harassment or any other basis prohibited by law.
Notwithstanding the foregoing, this release shall not include (i) your right to
enforce the terms of this Agreement, (ii) any rights that you have accrued or
vested after taking into account the terms of this Agreement, including the
additional vesting of the Option and the RSUs under Section 2, (iii) any rights
that you have to indemnification by the Company or coverage under director and
officer liability insurance policies, or (iv) your rights as a shareholder or
holder of any other interests in the Company or any of its affiliates.


7.
No Claims Filed. As a condition of the Company entering into this Agreement, you
further represent that you have not filed against the Company or any of the
other Releasees, any complaints, claims or lawsuits with any court,
administrative agency or arbitral tribunal prior to the date hereof, and that
you have not transferred to any other person any such complaints, claims or
lawsuits. You understand that by signing this Agreement, you waive your right to
any monetary recovery in connection with a local, state or federal governmental
agency proceeding and you waive your right to file a claim seeking monetary
damages in any court, administrative agency or arbitral tribunal. This Agreement
does not: (i) prohibit or restrict you from communicating, providing relevant
information to or otherwise cooperating with the U.S. Equal Employment
Opportunity Commission or any other governmental authority with responsibility
for the administration of fair employment practices laws regarding a possible
violation of such laws or responding to any inquiry from such authority,
including an inquiry about the existence of this Agreement or its underlying
facts, or (ii) require you to notify the Company of such communications or
inquiry.



8.
No Admission of Wrongdoing. By entering into this Agreement, neither you nor the
Company nor any of the Company’s officers, agents or employees, admit any
wrongdoing or violation of any law.



9.
Confidentiality. You and the Company agree that, except to the extent publicly
disclosed as part of the Company’s reporting obligations or as described in a
mutually agreed press release, the terms of this Agreement and all discussions,
drafts and correspondence related to the modification of your employment status
and the negotiations of this Agreement constitute Confidential Information and
shall not be used or disclosed by either party except to the extent permitted
under Section 4.



10.
Return of Company Property. As of the Employment Termination Date and again as
of December 19, 2014, and as may otherwise be requested by the Company in
writing from time to time, you shall return to the Company all property,
documents and confidential information of the Company and its affiliates in your
possession or under your control, that is in electronic, written or other
tangible form (together with all duplicates thereof) and you agree not to retain
any such Company property, documents or confidential information or any copies
thereof. You shall abide by the requirements of Section 4.6 of the Supervisory
Procedures Manual. Nothing herein shall prohibit you from retaining your
personal rolodex (or similar list of personal contacts), other personal items,
and data or documents related to your compensation or necessary for





--------------------------------------------------------------------------------




tax preparation purposes, and you shall be permitted to retrieve your past and
prospective calendar entries from your calendar.


11.
No Negative Statements. You agree that you will not, whether during your
employment or thereafter, directly or indirectly, make or ratify any statement,
public or private, oral or written, to any person that disparages the business
reputation of the Company or of its affiliates or any of its or their directors,
officers, partners and successors, past and present, and each of them. The
Company similarly agrees that none of its senior officers, Executive Committee
members or directors will, whether during your employment or thereafter,
directly or indirectly, make or ratify any statement, public or private, oral or
written, to any person that disparages your business reputation. The Company
will direct its partners not to make or ratify any statement, directly or
indirectly, public or private, oral or written, to any person that disparages
your business reputation, whether during your employment or thereafter. Nothing
contained herein shall prevent either party from making truthful statements if
so required by law or subpoena. You agree to refer all requests for references
or other information regarding your employment to Lisa Barse Bernstein, Global
Head of Human Resources.



12.
No Construction Against Drafter. This Agreement shall not be construed against
the party preparing it, but shall be construed as if the parties jointly
prepared this Agreement, and any uncertainty or ambiguity shall not on that
ground be interpreted against any one party.



13.
Changes to the Agreement. This Agreement may not be changed unless the changes
are in writing and signed by you and an authorized representative of the
Company.



14.
Governing Law; Arbitration. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (without regard to any
conflicts of laws principles thereof that would give effect to the laws of
another jurisdiction), and any dispute or controversy arising out of or relating
to this Agreement or your employment, other than injunctive relief, will be
settled exclusively by arbitration, conducted before a single arbitrator in New
York, New York (applying New York law) in accordance with, and pursuant to, the
Rules for the Resolution of Employment Disputes of the American Arbitration
Association (“AAA”). The decision of the arbitrator will be final and binding
upon the parties hereto. Any arbitral award may be entered as a judgment or
order in any court of competent jurisdiction. Either party may commence
litigation in court to obtain injunctive relief in aid of arbitration, to compel
arbitration, or to confirm or vacate an award, to the extent authorized by the
Federal Arbitration Act or the New York Arbitration Act. The Company and you
will share the AAA administrative fees and the arbitrator’s fee and expenses,
and each party will pay its own attorneys’ fees. TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW THAT CANNOT BE WAIVED, YOU AND THE COMPANY HEREBY WAIVE AND
COVENANT THAT YOU AND THE COMPANY WILL NOT ASSERT (WHETHER AS PLAINTIFF,
DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING IN
WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY MATTERS
CONTEMPLATED HEREBY, WHETHER NOW OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AND AGREE THAT ANY OF THE COMPANY OR ANY OF ITS
AFFILIATES OR YOU MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN
EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE COMPANY
AND ITS AFFILIATES, ON THE ONE HAND, AND YOU, ON THE OTHER HAND, IRREVOCABLY TO
WAIVE THE RIGHT TO TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER BETWEEN SUCH
PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT OR YOUR EMPLOYMENT AND THAT
ANY PROCEEDING PROPERLY HEARD BY A COURT UNDER THIS AGREEMENT WILL INSTEAD BE
TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.





15.
Notices. All notices or other communications required or permitted to be given
hereunder shall be in writing and shall be delivered by hand or sent, postage
prepaid, by registered, certified or express mail or overnight courier service
and shall be deemed given when so delivered by hand, or if mailed, three days
after mailing (one





--------------------------------------------------------------------------------




business day in the case of overnight courier service) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):
If to the Company:    John J. Suydam
Chief Legal Officer
Apollo Global Management, LLC
9 West 57th Street
New York, New York 10019
            
with a copy to:        Lisa Barse Bernstein
Global Head of Human Resources
Apollo Global Management, LLC
9 West 57th Street
New York, New York 10019
            
If to you:        Marc Spilker
(at your address on file with the Company)


with a copy to:        Michael S. Katzke, Esq.
Katzke & Morgenbesser LLP
1345 Avenue of the Americas
New York, New York 10105
16.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. A signature transmitted by facsimile or scanned
e-mail shall be valid and binding as an original.



17.
Entire Agreement. This Agreement (together with the RSU Award Agreement and
Option Agreement as modified herein) constitutes the entire agreement between
you and the Company and supersedes all other agreements between you and the
Company, including the Letter Agreement, except that this Agreement shall not
relieve you of any contractual or common law obligations you have to the Company
or any of its affiliates that by their nature are intended to survive the
termination of your employment with the Company, including, without limitation,
those covenants and obligations set out in the Letter Agreement and those
referenced in Section 4. You confirm that in signing this Agreement you have not
relied on any warranty, representation, assurance, or promise of any kind
whatsoever other than as expressly set out in this Agreement. Notwithstanding
the foregoing, the “No Mitigation” provision in your Letter Agreement and the
“Section 409A Compliance” provision shall apply to the payments hereunder.



18.
Waiver. By signing this Agreement, you acknowledge that:

(i) You have carefully read and understand this Agreement;
(ii) The Company advised you to consult with an attorney and/or any other
advisors of your choice before signing this Agreement;
(iii) You have been given 21 days to consider your rights and obligations under
this Agreement and to consult with an attorney about both;
(iv) You understand that this Agreement is legally binding and by signing it you
give up certain rights;
(v) You have voluntarily chosen to enter into this Agreement and have not been
forced or pressured in any way to sign it;
(vi) The payments of Base Salary until the Employment Termination Date, the
Final Payment, and the additional vesting, as of the Transition Date, of Option
Shares and RSU Shares under Section 2 of this




--------------------------------------------------------------------------------




Agreement, are each contingent on your execution of this Agreement, which
releases all of your claims against the Company and the Releasees except as
provided at the end of Section 6, and, except as otherwise expressly provided in
Section 6, you knowingly and voluntarily agree to release the Company and the
Releasees from any and all claims you may have, known or unknown, in exchange
for the benefits you have obtained by signing, and that these benefits are in
addition to any benefit you would have otherwise received if you did not sign
this Agreement and agree to be bound by it;
(vii) You have seven (7) days after you sign this Agreement to revoke it by
notifying the Company in writing, and this Agreement will not become effective
or enforceable until the seven (7) day revocation period has expired;
(viii) This Agreement includes a waiver of all rights and claims you may have
under the Age Discrimination in Employment Act of 1967 (29 U.S.C. §621 et seq.);
and
(ix) This Agreement does not waive any rights or claims that may arise after
this Agreement becomes effective, which is seven (7) days after you sign it,
provided that you do not exercise your right to revoke this Agreement.9




--------------------------------------------------------------------------------






Sincerely,
APOLLO MANAGEMENT HOLDINGS, L.P.    
APOLLO GLOBAL MANAGEMENT, LLC






/s/ John J. Suydam
Chief Legal Officer




Read, Accepted and Agreed to:


/s/ MARC A. SPILKER






________________________________














